Exhibit 10.1

 

revolving credit and security agreement

By and Between

CADENCE bank, N.A.

and

ADTRAN, INC.

November 4, 2020

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1.

Definitions.

 

1

 

 

 

 

1.1

“Account”

 

1

1.2

Intentionally omitted.

 

1

1.3

“Account Debtor”

 

1

1.4

“Borrower’s Loan Account”

 

1

1.5

“Code”

 

1

1.6

“Collateral”

 

1

1.7

Intentionally omitted.

 

1

1.8

Intentionally omitted.

 

1

1.9

Intentionally omitted.

 

1

1.10

“ERISA”

 

1

1.11

“ERISA Affiliate”

 

2

1.12

“Insolvency”

 

2

1.13

“Inventory”

 

2

1.14

“Liabilities”

 

2

1.15

“Loan Documents”

 

2

1.16

“Maturity Date”

 

2

1.17

“Multiemployer Plan”

 

2

1.18

“Net Income”, “Net Worth” and “Current Maturities of Long Term Debt”

 

3

1.19

“OFAC”

 

3

1.20

“Pension Plan”

 

3

1.21

“Permitted Liens”

 

3

1.22

“Plan”

 

3

1.23

“Proceeds”

 

3

1.24

“Sanctioned Country”

 

3

1.25

“Sanctioned Person”

 

3

1.26

Intentionally omitted.

 

3

1.27

“Subordinated Debt”

 

3

1.28

Intentionally omitted.

 

4

1.29

“Total Debt”

 

4

 

 

 

 

SECTION 2.

Bank’s Agreement to Make Advances.

 

4

 

 

 

 

2.1

Loan.

 

4

2.2

Intentionally omitted.

 

4

2.3

Evidence that Advance Does Not Cause Excess.

 

4

2.4

Borrower’s Loan Account.

 

4

2.5

Exceeding Maximum Available Amount.

 

4

2.6

Discretionary Advances.

 

5

2.7

Use of Proceeds.

 

5

 

 

 

 

 

i

--------------------------------------------------------------------------------

 

SECTION 3.

Borrower’s Representations and Warranties.

 

5

 

 

 

 

3.1

Organization, Licenses, Qualifications, Etc.

 

5

3.2

Power and Authority; Enforceability.

 

5

3.3

Liens.

 

5

3.4

No Restrictions.

 

5

3.5

Payment of Taxes, Charges, Etc.

 

5

3.6

Intentionally omitted.

 

6

3.7

Intentionally omitted.

 

6

3.8

Location of Collateral.

 

6

3.9

Location of Records.

 

6

3.10

Additional Representations Regarding Financial Statements.

 

6

3.11

Possession of Equipment.

 

6

3.12

Borrower’s Names and Offices.

 

6

3.13

No Defaults Under Other Agreements.

 

6

3.14

Patents, Copyrights, Trademarks and Licenses.

 

6

3.15

Judgments/Actions.

 

7

3.16

Pari Passu.

 

7

3.17

Margin Stock; Investment Company.

 

7

3.18

No Untrue Statements or Omissions.

 

7

3.19

Bankruptcy.

 

8

3.20

Business Purpose.

 

8

3.21

ERISA.

 

8

3.22

OFAC.

 

8

3.23

Organizational Identification Number.

 

8

 

 

 

 

SECTION 4.

Security Interest of Bank in Collateral.

 

8

 

 

 

 

4.1

Collateral.

 

8

4.2

Security Interest in Collateral Created/Acquired Hereafter.

 

8

4.3

Preservation of Perfection and Priority.

 

8

4.4

Intentionally omitted.

 

9

4.5

Power of Attorney.

 

9

4.6

Other Collateral.

 

9

 

 

 

 

SECTION 5.

Intentionally Deleted.

 

9

 

 

 

 

SECTION 6.

Affirmative Covenants.

 

9

 

 

 

 

6.1

Financial Statements.

 

9

6.2

Insurance.

 

10

6.3

Compliance with Laws.

 

10

6.4

Maintenance of Existence; Maintenance of Authorizations.

 

10

6.5

Fees.

 

10

6.6

Notification of Defaults, Suits, Etc.

 

11

6.7

Intentionally omitted.

 

11

6.8

Intentionally omitted.

 

11

6.9

Loan to Value.

 

11

6.10

Intentionally omitted.

 

11

 

ii

--------------------------------------------------------------------------------

 

6.11

Deposit Account.

 

11

6.12

Intentionally omitted.

 

11

6.13

Intentionally omitted.

 

11

6.14

Intentionally omitted.

 

11

6.15

Indemnification.

 

11

6.16

ERISA Covenants.

 

11

6.17

Inspection of Records; Further Assurance.

 

11

6.18

USA Patriot Act.

 

12

 

 

 

 

SECTION 7.

Negative Covenants.

 

12

 

 

 

 

7.1

Liens.

 

12

7.2

Intentionally omitted.

 

12

7.3

Intentionally omitted.

 

12

7.4

Intentionally omitted.

 

12

7.5

Intentionally omitted.

 

12

7.6

Dissolution, Mergers, Change in Nature.

 

12

7.7

Subordinated Debt.

 

12

7.8

Intentionally omitted.

 

12

7.9

Restrictions on Transfer of Collateral.

 

12

7.10

Restrictions on Pledging, Mortgaging Collateral.

 

12

7.11

Material Adverse Change.

 

13

 

 

 

 

SECTION 8.

Events of Default.

 

13

 

 

 

 

SECTION 9.

Remedies; Power to Sell or Collect Collateral.

 

14

 

 

 

 

9.1

Remedies.

 

14

 

 

 

 

SECTION 10.

Set Off.

 

16

 

 

 

 

SECTION 11.

Waivers.

 

16

 

 

 

 

SECTION 12.

Expenses; Proceeds of Collateral.

 

16

 

 

 

 

SECTION 13.

Continuing Agreement.

 

17

 

 

 

 

SECTION 14.

General.

 

17

 

 

 

 

14.1

Notice.

 

17

14.2

Transfer of Liabilities.

 

17

14.3

Jurisdiction and Venue.

 

17

14.4

No Partnership.

 

18

14.5

Seal.

 

18

14.6

Construction of Documents.

 

18

14.7

No Modification.

 

18

14.8

Severability.

 

18

14.9

Disclosure to Participants.

 

19

14.10

Waiver of Trial by Jury.

 

19

14.11

Electronic Signatures.

 

19

 

 

iii

--------------------------------------------------------------------------------

 

Schedules and Exhibits

 

Schedule 3.8 – Location of Collateral

Exhibit A – Compliance Certificate

 

 

 

iv

--------------------------------------------------------------------------------

 

REVOLVING CREDIT AND SECURITY AGREEMENT

This REVOLVING CREDIT AND SECURITY AGREEMENT (as may be amended, this
“Agreement”) is executed and delivered this 4th day of November, 2020, by and
between ADTRAN, INC., a Delaware corporation (“Borrower”), with its chief
executive office and its principal place of business at 901 Explorer Boulevard,
Huntsville, Alabama 35806, and CADENCE BANK, N.A. (“Bank”), with its principal
place of business at 2100 Third Avenue North, Suite 1100, Birmingham,
Alabama 35203.  Borrower has applied to Bank for a revolving line of credit not
to exceed an aggregate principal amount at any one time outstanding the sum of
TEN MILLION AND NO/100 DOLLARS ($10,000,000.00) (as may be amended, the “Loan”)
to be evidenced by a Promissory Note (as may be amended, the “Note”) in such
amount and to be secured by a security interest in all of the Collateral (as
defined herein) on the terms hereinafter set forth.

Bank is willing to extend the Loan to Borrower up to an aggregate principal
amount not in excess of the amount set forth above upon the security of the
Collateral on the terms and subject to the conditions hereinafter set forth to
provide Borrower with ordinary working capital for general corporate purposes
and to pay for related fees and expenses.

Accordingly, Borrower and Bank, in consideration of the premises, the credit to
be extended hereunder, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, agree as follows:

SECTION 1.  Definitions.

1.1“Account” shall mean and include all accounts (as defined in the UCC),
accounts receivable, notes, notes receivable, contracts, contract rights, retail
installment sales contracts, drafts, documents, documents of title, warehouse
receipts, bills of lading, title retention and lien instruments, security
agreements, acceptances, instruments, conditional sales contracts, chattel
mortgages, chattel paper, general intangibles, and other forms of obligation and
rights to payment and receivables whether or not yet earned by performance,
including, without limitation, state and federal tax refunds.

1.2Intentionally omitted.

1.3“Account Debtor” shall mean the party who is obligated on or under any
Account.

1.4“Borrower’s Loan Account” shall mean the account on the books of Bank in
which Bank will record loans and other advances made by Bank to or on behalf of
Borrower pursuant to the Agreement, payments received on such loans and advances
and other appropriate debits and credits as provided by the Agreement or any of
the other Loan Documents.

1.5“Code” shall mean the Internal Revenue Code of 1986, as amended, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

1.6“Collateral” shall mean any and all property in which Bank acquired, now has,
by this Agreement or any of the other Loan Documents (as defined herein)
acquires, or hereafter acquires a security interest or other rights or interests
as security for the Liabilities (as defined herein) and without limiting the
foregoing expressly includes the property described in Section 4 of the
Agreement.

1.7Intentionally omitted.

1.8Intentionally omitted.

1.9Intentionally omitted.

1.10“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended, and any applicable regulations or guidance promulgated thereunder or
Section 4975 of the Code.

 

1

--------------------------------------------------------------------------------

 

1.11 “ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Code) as Borrower or any trade or business which is under common control (within
the meaning of Section 414(c) of the Code) with Borrower or any organization
which is required to be treated as a single employer with Borrower under Section
414(m) or 414(o) of the Code.

1.12“Insolvency” of Borrower or any other person or entity shall mean that there
shall have occurred with respect to Borrower or such other person or entity one
or more of the following events: dissolution, termination of existence,
liquidation, Borrower’s liabilities exceeds Borrower’s assets, Borrower is
unable to pay its liabilities as they come due, business failure, appointment of
a receiver of any part of the property of, assignment for the benefit of
creditors by or against Borrower or such other person or entity, or institution
of any action or proceeding with respect to Borrower or such other person or
entity under or pursuant to any insolvency laws relating to the relief of
debtors by or against Borrower or such other person or entity, institution of
proceedings in bankruptcy or with respect to the readjustment of indebtedness,
reorganization, composition or extension by or against Borrower or such other
person or entity (including, without limitation, under or pursuant to the United
States Bankruptcy Code, as amended, or under any similar law at any time
enacted), or if any action shall be taken for the purpose of effecting any of
the foregoing.

1.13“Inventory” shall mean all of Borrower’s (or other entities’, as applicable)
inventory (as defined in the Uniform Commercial Code as enacted in the State of
Alabama, or in any other jurisdiction) and all finished goods, other goods,
merchandise and other personal property now owned or hereafter acquired by
Borrower which are held for sale, lease, or rental or are furnished or to be
furnished under a contract of service and all raw materials, work in process,
component parts, materials or supplies used or to be used, or consumed or to be
consumed, in Borrower’s business, and related products and all goods represented
thereby, wherever located, and all such goods that may be reclaimed or
repossessed from or returned by Borrower’s customers, and all shipping and
packaging materials relating to any of the foregoing.

1.14“Liabilities” shall mean any and all obligations, indebtedness and
liabilities of Borrower to Bank or any affiliate of Bank of every kind and
description, whether direct or indirect, absolute or contingent, joint or
several, due or to become due, liquidated or unliquidated, now existing or
hereafter arising, and all extensions, modifications, renewals, and refinancings
thereof, regardless of how such Liabilities arise or by what agreement or
instrument (if any) they may be evidenced and include obligations to perform
acts and refrain from taking actions as well as obligations to pay
money.  Without limiting the foregoing, Liabilities shall specifically include
all liabilities and obligations of Borrower hereunder and the obligation to
repay the indebtedness evidenced by the Note.  Without limiting the foregoing,
Liabilities also shall include all obligations heretofore, now or hereafter
incurred by Borrower under any agreement between Borrower and Bank or any
affiliate of Bank, including but not limited to an ISDA Master Agreement whether
now existing or hereafter entered into, which provides for an interest rate,
currency, equity, credit or commodity swap, cap, floor or collar, spot or
foreign currency exchange transaction, cross currency rate swap, currency
option, any combination of, or option with respect to, any of the foregoing or
similar transactions, for the purpose of hedging Borrower’s exposure to
fluctuations in interest rates, exchange rates, currency, stock, portfolio or
loan valuations or commodity prices.  Without limiting the foregoing,
Liabilities shall specifically include all liabilities and obligations of
Borrower evidenced by or arising under or in connection with (a) this Agreement;
and (b) the Note and any related promissory notes, documents, instruments and
agreements as hereafter may be amended, renewed, substituted, replaced, modified
and/or extended.

1.15“Loan Documents” shall mean and include the Note, this Agreement, , and any
subordination agreements, intercreditor agreements and other agreements,
documents and instruments now or hereafter evidencing, securing, guaranteeing or
relating to the Loan or any of the other Liabilities, obligations or
indebtedness of Borrower to Bank, as the same may be amended.

1.16“Maturity Date” shall mean the date shown in Section 2.1 of this Agreement
or such other date as agreed to by Bank in writing.

1.17“Multiemployer Plan” shall mean any plan defined as such in Section 3(37) of
ERISA.

 

2

--------------------------------------------------------------------------------

 

1.18“Net Income”, “Net Worth” and “Current Maturities of Long Term Debt” shall
be defined and calculated in accordance with generally accepted accounting
principles consistently applied as of the date hereof.

1.19“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign
Assets Control.

1.20“Pension Plan” shall mean any employee pension benefit plan within the
meaning of Section 3(2) of ERISA with respect to which Borrower or any ERISA
Affiliate at any relevant time has liability or an obligation to contribute.

1.21“Permitted Liens” shall mean any of the following (but only to the extent
the same do not or could not, in Bank’s reasonable opinion, jeopardize Bank’s
rights or priority in or to any Collateral):

 

(a)

liens of carriers, warehousemen, landlords, mechanics, laborers and materialmen
arising by law for sums which are (i) not yet due or (ii) being diligently
contested in good faith and with respect to which Borrower has set aside
sufficient reserves with Bank;

 

(b)

liens for taxes which are (i) not yet due or (ii) being diligently contested in
good faith by appropriate proceedings and with respect to which Borrower has set
aside sufficient reserves with Bank;

 

(c)

security interests in Borrower’s equipment provided that they are limited to
those securing a portion of the purchase price of said equipment; and

 

(d)

pledges or deposits in connection with or to secure worker’s compensation or
unemployment insurance.

1.22“Plan” shall mean, with respect to any ERISA matter, any “plan” as defined
in Section 3(3) of ERISA that is subject to any provision of Title I of ERISA
and any plan as defined in Section 4975 of the Code that is subject to any
provision of such section.

1.23“Proceeds” shall mean all cash proceeds, non-cash proceeds and all forms of
payment and other property received or due from the sale, lease, rental,
transfer, disposition, licensing, collection, use or exchange of property
constituting Collateral hereunder and any and all claims against any third party
for loss of or damage to any Collateral, including insurance, contract and tort
claims, and further, without limiting the generality of the foregoing, Proceeds
shall include all Accounts, checks, cash, money orders, drafts, chattel paper,
general intangibles, instruments, notes and other documents evidencing payment
and payment obligations to Borrower for the sale, lease, rental, transfer,
disposition, licensing, collection, use or exchange of Collateral.

1.24“Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/index.shtml, or as
otherwise published from time to time.

1.25“Sanctioned Person” shall mean (i) a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/, or as otherwise published
from time to time, or (ii) (A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC.

1.26Intentionally omitted.

1.27“Subordinated Debt” shall mean all such debts, obligations or indebtedness
owing from Borrower to others which have been and remain subordinated to all
Liabilities owing from Borrower to Bank pursuant to Subordination Agreement(s)
in form and substance acceptable to Bank.

 

3

--------------------------------------------------------------------------------

 

1.28Intentionally omitted.

1.29“Total Debt” shall mean all of Borrower’s indebtedness and liabilities owing
to Bank or any other person or entity, as described on Borrower’s current
balance sheet which is prepared according to generally accepted accounting
principles, including, without limitation, the Liabilities.

Any terms used to describe Bank’s security interest under the Agreement not
specifically defined in the Agreement shall have the meanings and definitions
given those terms under the Uniform Commercial Code of Alabama as may be
amended.

SECTION 2. Bank’s Agreement to Make Advances.

2.1Loan.  From the date hereof until November 4, 2021, subject to the terms and
conditions of this Agreement and Borrower’s and all guarantor’s (as applicable)
performance of and compliance with each of the Loan Documents, and so long as no
Event of Default (including, without limitation, the breach of any warranty or
representation) hereunder or under any of the other Loan Documents shall have
occurred, be continuing or would result, Bank agrees to extend to Borrower an
open-end credit line (also referred to as the Loan).  It is expressly understood
and agreed that Bank shall have no obligation to make an advance under the Loan
if (i) Borrower does not provide to Bank an investment statement from Met Life
or its successors and/or assigns responsible for managing the Collateral (such
entity, the “Portfolio Manager”) acceptable to Bank in its sole discretion with
each request for an advance and (ii) the amount of such advance together with
the amount outstanding under the Loan exceeds or would exceed $10,000,000.00
(the “Maximum Available Amount”). Within such limits and subject to the terms of
this Agreement, Borrower may borrow, repay without penalty or premium, and
re-borrow hereunder, from the date of this Agreement until the Maturity Date.

2.1.1Intentionally omitted.

2.1.2If at any time Borrower is not entitled to any advances by the terms of
this Agreement, Bank may, in its sole discretion, make requested advances;
however, it is expressly acknowledged and agreed that, in such event, Bank shall
have the right, in its sole discretion, to decline to make any requested advance
and to require any payment required under the terms of this Agreement without
prior notice to Borrower and the making of any such advances shall not be
construed as a waiver of such right by Bank.

2.2Intentionally omitted.  

2.3Evidence that Advance Does Not Cause Excess.  If requested by Bank, prior to
any request for an advance hereunder, Borrower shall submit to Bank such
information and documents as Bank shall reasonably request to establish to
Bank’s satisfaction that, if approved, the requested advance will not cause the
amount of funds outstanding to Borrower hereunder to exceed the Loan to Value
requirement set forth in Section 6.9 of this Agreement.  Bank shall have no
obligation to make any advance for which Borrower is unable to establish the
foregoing to Bank’s satisfaction.

2.4Borrower’s Loan Account.  All borrowings/advances under the Loan shall be
evidenced by the Note and by entering such borrowings/advances as debits to
Borrower’s Loan Account.  Bank shall also record in Borrower’s Loan Account all
other charges, expenses and items properly chargeable to Borrower hereunder
(which shall also be evidenced by the Note), all payments made by Borrower on
account of indebtedness under the Loan and other appropriate debits and
credits.  The debit balance of Borrower’s Loan Account shall also be evidenced
by the Note and shall reflect the amount of Borrower’s indebtedness to Bank from
time to time hereunder.

2.5Exceeding Maximum Available Amount.  If at any time the outstanding balance
of Borrower’s Loan Account exceeds the Maximum Available Amount, then Borrower
shall not be entitled to any additional advances under the Loan while such
excess exists and shall immediately remit to Bank immediately available funds
sufficient to eliminate such excess and, if Bank requests, deliver to Bank
additional collateral of a value and character satisfactory to Bank.

 

4

--------------------------------------------------------------------------------

 

2.6Discretionary Advances.  In the event that the availability of the Loan
hereunder expires by the terms of this Agreement, or by the terms of any
agreement extending the Maturity Date of the Loan, Bank may, in its sole
discretion, make requested advances; however, it is expressly acknowledged and
agreed that, in such event, Bank shall have the right, in its sole discretion,
to decline to make any requested advance and may require payment in full of
Borrower’s Loan Account at any time without prior notice to Borrower and the
making of any such advances shall not be construed as a waiver of such right by
Bank.  

2.7Use of Proceeds. The Loan is being made and shall be used solely for working
capital and general corporate purposes and to pay related fees and expenses.  

SECTION 3. Borrower’s Representations and Warranties.

To induce Bank to enter into this Agreement, Borrower represents and warrants to
Bank as follows:

3.1Organization, Licenses, Qualifications, Etc.  Borrower (a) is a duly
organized corporation, validly existing, and in good standing under the laws of
the State of Delaware; (b) has all requisite power and authority and all
requisite third party and governmental, licenses, authorizations, consents and
approvals to (i) own or lease its assets and conduct its business as now
conducted or presently proposed to be conducted, and (ii) execute, deliver and
perform its obligations under the Loan Documents; (c) has no subsidiaries; and
(d) is duly qualified and in good standing (and will remain so qualified and in
good standing) in every jurisdiction in which it is or shall be doing business
or in which the failure to so qualify and remain in good standing would or could
have an adverse effect on its business or properties, the Collateral or Bank.

3.2Power and Authority; Enforceability.  The execution, delivery and performance
of the Loan Documents are within Borrower’s powers, have been duly and validly
authorized by all requisite action, including, without limitation, any necessary
shareholder approval and are not in contravention of the law or the terms of
Borrower’s organizational and operating documents, or of any indenture,
agreement, or undertaking or any law, regulation or order to which Borrower is a
party or by which it or any of its properties is or may be bound.  Upon
execution and delivery of the Loan Documents, the Loan Documents will be a valid
and binding obligation of Borrower enforceable in accordance with their
terms.  This Agreement, the Note and all other Loan Documents executed by
Borrower have been validly executed and delivered by Borrower and constitute
legal, valid, and binding obligations of Borrower enforceable against Borrower
in accordance with their respective terms, except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, or similar laws at the time
in effect affecting the rights of creditors generally.

3.3Liens.  Except for the Permitted Liens and the security interests granted to
Bank hereby or by any of the other Loan Documents in favor of Bank, Borrower is
and will be the sole and exclusive owner of the Borrower’s assets free from any
lien, claim, charge, security interest, mortgage, secondary financing or
encumbrance, and Borrower will defend the Collateral and all Proceeds and
products thereof against all claims and demands of all persons at any time
claiming the same or any interest therein adverse to the interests of Bank.

3.4No Restrictions.  The execution, delivery and performance of the Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
violate any governmental, licenses, authorizations, consents and approvals
applicable to Borrower or any contractual obligation between Borrower and a
third party and will not result in, or require, the creation or imposition of
any lien on any of the Collateral or assets of Borrower pursuant to any
governmental requirements or any such third party contract (other than the
security interests and liens created by the Loan Documents).

3.5Payment of Taxes, Charges, Etc.  Borrower will promptly pay all taxes or
charges levied on or with respect to, and will at all times keep the Collateral,
free and clear of all liens, claims, charges, security interests, mortgages,
secondary financing and encumbrances whatsoever, other than the Permitted Liens
and the security interests granted to Bank hereby or by any of the other Loan
Documents.  Borrower agrees to take all actions that Bank may request to
establish and maintain a valid title and security interest in the Collateral,
free and clear of all other liens, claims, charges, security interests,
mortgages, secondary financing and encumbrances whatsoever (other

 

5

--------------------------------------------------------------------------------

 

than the Permitted Liens), including, without limitation, the payment of any
amounts, taxes, assessments, fees and/or charges necessary to perfect and note
Bank’s interest in the same.  If such amounts, taxes, assessments, fees and/or
charges remain unpaid after the date fixed for the payment of same, or if any
lien, claim, charge, security interest, mortgage, secondary financing or
encumbrance shall arise, or be claimed or asserted with respect to the
Collateral, Bank may, without notice to Borrower, pay such taxes, assessments,
charges or claims, or take any and all other actions (including the payment of
money) deemed desirable by Bank to remove any such lien, claim, charge, security
interest, mortgage, secondary financing or encumbrance, and Borrower agrees that
the amounts thereof, along with any amounts necessary to perfect and note Bank’s
interest in any Collateral, shall be charged to Borrower’s Loan Account
described herein and shall bear interest at the rate of interest borne by
Borrower’s obligations under the Note.

3.6Intentionally omitted.  

3.7Intentionally omitted.  

3.8Location of Collateral.  All tangible Collateral has always been, is and will
continue to be kept at Borrower’s principal place of business as noted on the
first page of this Agreement.

3.9Location of Records.  All records of Borrower pertaining to Accounts, general
intangibles and contract rights have always been, are and will continue to be
kept at Borrower’s principal place of business as noted on the first page of
this Agreement.

3.10Additional Representations Regarding Financial Statements.  Subject to any
limitations stated therein or in connection therewith, all balance sheets,
earnings statements and other financial data which have been or may hereafter be
furnished to Bank to induce it to enter into this Agreement, to extend credit
from time to time hereunder, or otherwise furnished in connection herewith, do
or will fairly represent the financial condition of Borrower (or other persons
or entities, as applicable) as of the dates and results of operations for the
periods for which the same are furnished in accordance with generally accepted
accounting principles consistently applied, and all other information, reports
and other papers and data furnished to Bank shall be accurate, as of the
relevant date, and correct in all material respects and complete insofar as
completeness may be necessary to give Bank a true and accurate knowledge of the
subject matter.  Further, there has not been any material adverse change in the
condition, business or operations of Borrower since the date of the balance
sheets, earnings statements and other financial data referenced in this Section
3.10.

3.11Possession of Equipment.  With respect to any and all equipment which may
now or hereafter constitute Collateral hereunder, Borrower will maintain
possession of same and keep the same in good repair.  

3.12Borrower’s Names and Offices.  Borrower’s name, chief executive office and
principal place of business are, and at all times during the term of the Loan
shall be, as set forth on the first page of this Agreement, except as otherwise
disclosed in writing to Bank.  Borrower will promptly advise Bank in writing
sixty (60) days prior to any change in Borrower’s name, place of organization,
organizational identification number, chief executive office or principal place
of business.

3.13No Defaults Under Other Agreements.  Borrower is not now and will not be in
default under any agreement evidencing an obligation for the payment of money,
performance of a service or delivery of goods, demand for performance under
which, or acceleration of the maturity of which would render Borrower insolvent
or unable to meet its other debts as they become due or conduct its business as
usual.

3.14Patents, Copyrights, Trademarks and Licenses.  None of the Collateral is
patented, copyrighted, copyrightable, licensed or trademarked by Borrower or
incorporates or is subject, in whole or part, to any copyright, license, patent
or trademark in favor of Borrower or any of its affiliates.  Prior to the time
any Collateral is copyrighted, licensed, patented or trademarked or incorporates
or is subjected, in whole or in part, to any copyright, license, patent or
trademark, Borrower shall notify Bank and shall take (or cause to be taken) all
actions necessary to preserve the perfection and priority of Bank’s security
interest in such Collateral.

 

6

--------------------------------------------------------------------------------

 

3.15Judgments/Actions.  There are no judgments, actions, suits, claims,
proceedings or investigations existing, outstanding, pending, or to the best of
Borrower’s knowledge after due inquiry, threatened or in prospect, before any
court, agency or tribunal, or governmental authority against or involving
Borrower or any guarantor which do or could materially affect the business,
properties, prospects, financial condition, earnings, results of operations or
earnings capacity of Borrower or any guarantor, which impair Borrower’s ability
to perform its obligations arising under the Loan Documents, or which question
the validity of the Loan or any of the Loan Documents, or any action or
instrument contemplated by any of them.

3.16Pari Passu.  The Liabilities of Borrower arising under the Loan Documents
are at least pari passu in repayment with all other obligations of Borrower, if
any such other obligations are permitted hereunder.

3.17Margin Stock; Investment Company.  Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying “margin” stock
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System (12 C.F.R. Part 221), as amended from time to time (“Regulation
U”).  No part of the Loan is secured by margin stock.  No part of the proceeds
of any advance under the Loan shall be used directly or indirectly for the
purpose of purchasing, acquiring, carrying, financing or refinancing the
purchase of any “margin stock” as defined in and contemplated by Regulation U or
for any other purpose which would constitute “purpose credit” under Regulation
U.  Borrower is not an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.  Upon request of Lender, Borrower shall register, or at Lender’s
election, provide “shelf” registration for, any securities pledged hereunder
with respect to which, in Lender’s sole judgment, registration is necessary or
desirable.  Borrower shall and does hereby grant to Lender a continuing
irrevocable power of attorney coupled with an interest exercisable after any
Event of Default, and shall and does hereby make, constitute and appoint Lender
as Borrower’s true and lawful attorney-in-fact for Borrower and in Borrower’s
name, place and stead and on Borrower’s behalf and for Borrower’s use and
benefit, to complete, execute, and file one or more Forms 144 under SEC Rule 144
or any notices under any similar rule or regulation of any securities authority,
with full power and authority to do, take and perform all and every act and
thing whatsoever requisite, proper or necessary to be done in the exercise of
the rights and powers herein granted as fully and to all intents and purposes as
Borrower might or could do if personally present.  Upon request by Lender,
Borrower shall (i) complete and execute one or more SEC Forms 144 in respect of
the securities, or cooperate fully with Lender in complying with SEC Rule 144;
and (ii) cooperate fully with Lender in the preparation of any securities
disclosure or registration documents deemed necessary or desirable by Lender in
connection with Lender’s sale of the securities including without limitation
providing Lender all information requested by Lender relating to the securities
or the issuer of the securities.  Except as may be set forth on Schedule 3.15
hereto, Borrower is not an “affiliate” of the issuer of the securities and the
securities do not constitute “restricted” or “control” securities under
applicable state or federal securities laws or regulations.  Borrower has been
the beneficial owner of any “restricted” or “control” securities constituting
Collateral for at least ___ years and the purchase price for such securities has
been fully paid for at least ____ years, such periods being calculated by
excluding any period during which Borrower had a “short position” in, or option
to sell, any such securities.  Upon request by Lender, Borrower shall provide to
Lender copies of all filings of any issuer of such securities and any
correspondence with any securities authority, together with such other financial
and other information regarding Borrower, the issuer(s) of all such securities
and their respective businesses, affairs and conditions as Lender may from time
to time request.

3.18No Untrue Statements or Omissions.  Neither this Agreement, nor any
document, certificate, or statement furnished (or to be furnished) to Bank by or
on behalf of Borrower pursuant to or in connection with this Agreement contains
(or will contain) any untrue statement of a material fact or omits (or will
omit) to state a material fact necessary to make the statements contained herein
and therein not misleading.  All of Borrower’s balance sheets and other
financial data delivered to Bank list all material liabilities of
Borrower.  There is no fact known to Borrower that materially and adversely
affects, or will materially and adversely affect, the assets, business,
operations, or condition of Borrower that has not been specifically set forth in
this Agreement or otherwise disclosed by Borrower to Bank in writing.  

 

7

--------------------------------------------------------------------------------

 

3.19Bankruptcy.  Borrower is and at all times shall remain solvent as defined
under applicable Alabama state law and the federal bankruptcy code and is not
now and has not been in the past three (3) years a debtor under any title of the
United States Bankruptcy Code, 11 U.S.C. §§ 101, et seq.

3.20Business Purpose.  The Loan is being obtained and the Collateral is being
used, held or acquired for business purposes.

3.21ERISA.  Borrower hereby represents and warrants that (i) none of its assets
are, for purposes of ERISA, considered assets of a Plan; (ii) no Pension Plan
sponsored, maintained or contributed to by Borrower or any of its ERISA
Affiliates has an accumulated funding deficiency (whether or not waived) under
Section 412 of the Code or Section 302 of ERISA; and (3) neither Borrower nor
any ERISA Affiliate has any unsatisfied liability for withdrawal liability with
respect to any Pension Plan which is a Multiemployer Plan.

3.22OFAC.  Neither the Borrower nor any affiliate of the Borrower is a
Sanctioned Person, (i) has assets in Sanctioned Countries, or (ii) derives its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Countries.  The proceeds of the Loan will not be used and have not
been used to fund any operations in, finance any investments or activities in or
make any payments to, a Sanctioned Person or a Sanctioned Country.

3.23Organizational Identification Number.  The number assigned by the State of
Delaware as Borrower’s organizational identification number is 2075972 (however,
if such State does not assign organizational identification numbers, Borrower
has indicated that by inserting the words “none assigned” in the blank); and
Borrower understands that the organizational identification number above is not
Borrower’s federal or state tax or employer identification number.

SECTION 4.Security Interest of Bank in Collateral.

4.1Collateral.  As security for the payment and performance of all Liabilities,
Bank shall have and Borrower hereby assigns to Bank and grants to Bank a
continuing lien on, security interest in and right of set-off against the
property and rights more particularly described in that certain Security
Agreement executed by Borrower in favor of Bank contemporaneously herewith (as
amended, the “Security Agreement”);and proceeds of, for and to the foregoing,
whether now or hereafter owned, existing, created, arising or acquired.  

4.2Security Interest in Collateral Created/Acquired Hereafter.  No submission by
Borrower to Bank of any schedule or other particular identification of
Collateral shall be necessary to vest in Bank a security interest in each and
every item of Collateral now existing or hereafter created or acquired, but
rather, such security interest shall vest in Bank immediately upon the creation
or acquisition of any item of Collateral, without the necessity for any other or
further action by Borrower or Bank; provided, however, that Borrower shall
execute such other and additional documents, instruments and agreements as
requested by Bank to evidence the security interests contemplated hereby.

4.3Preservation of Perfection and Priority.  Borrower (at Borrower’s expense)
shall take such steps and execute, deliver and file (as applicable) (or cause
the execution, delivery and filing (as applicable) of) such financing
statements, continuation statements, agreements (including, without limitation,
security agreements and landlord, creditor and mortgagee subordination
agreements), documents, and papers (all in form and substance acceptable to
Bank) as Bank may from time to time request to perfect or preserve the
perfection and priority of Bank’s security interests granted hereby or by any of
the other Loan Documents.  Without limiting any of Bank’s rights and remedies
under law or any other provisions of this Agreement or any of the other Loan
Documents, Borrower authorizes the filing by Bank of any and all financing
statements in any and all jurisdictions Bank deems necessary or appropriate to
perfect Bank’s security interest in the Collateral and/or any other property.

If, by reason of location of Borrower, the Collateral or otherwise, the
creation, validity, or perfection of security interests provided for herein are
governed by law other than the Uniform Commercial Code of Alabama,

 

8

--------------------------------------------------------------------------------

 

Borrower shall take such steps and execute and deliver such documents,
agreements, papers and financing statements as Bank may from time to time
request to comply with the Uniform Commercial Code, the Uniform Trust Receipts
Act, the Factors Lien Act, or other laws of Alabama or other states or
jurisdictions.  Borrower hereby appoints and empowers Bank, or any employee of
Bank which Bank may designate for the purpose, as its attorney-in-fact, to
execute and/or endorse (and file, as appropriate) on its behalf any documents,
agreements, papers, checks, financing statements and other documents which, in
Bank’s sole judgment, are necessary to be executed, endorsed and/or filed in
order to (i) perfect or preserve the perfection and priority of Bank’s security
interests granted hereby or by any of the other Loan Documents and (ii) collect
or realize upon the Collateral or otherwise exercise its rights and remedies
under any of the Loan Documents or applicable law.  Bank shall not be required
to take any action of any kind to preserve, collect, or protect Bank’s or
Borrower’s rights in the Collateral or any other security granted to Bank.

4.4Intentionally omitted.  

4.5Power of Attorney.  Borrower hereby appoints and empowers Bank, or any
employee of Bank which Bank may designate for the purpose, as its
attorney-in-fact, to execute and/or endorse (and file, as appropriate) on its
behalf any documents, agreements, papers, checks, financing statements and other
documents which, in Bank’s sole judgment, are necessary to be executed, endorsed
and/or filed in order to (i) perfect or preserve the perfection and priority of
Bank’s security interests granted hereby or by any of the other Loan Documents
and (ii) collect or realize upon the Collateral or otherwise exercise its rights
and remedies under any of the Loan Documents or applicable law.

4.6Other Collateral.  Collateral securing other loans with Bank may also secure
the Loan.  To the extent collateral previously has been given to Bank by any
person that may secure the Loan, whether directly or indirectly, it is
specifically agreed that, to the extent prohibited by law, all such collateral
consisting of household goods will not secure the Loan.  In addition, if any
collateral requires the giving of a right of rescission under the Truth in
Lending Act for the Loan, such collateral also will not secure the Loan unless
and until all required notices of that right have been given.

SECTION 5.Intentionally Deleted.

SECTION 6.Affirmative Covenants.

6.1Financial Statements.  Borrower shall submit or cause to be submitted to Bank
(i) Borrower’s internally prepared quarterly financial statements within
forty-five (45) days after the close of the first three (3) quarters in each
fiscal year including a balance sheet as of the close of such period, an income
statement, and such other statements containing financial information which Bank
reasonably may require, prepared and analyzed in accordance with generally
accepted accounting principles and attested to by an authorized officer of
Borrower; (ii) Borrower’s audited fiscal year-end financial statements (in form,
preparation and substance acceptable to Bank) within ninety (90) days after the
close of each of its fiscal years, including a balance sheet as of the close of
such period, an income statement, reconciliation of stockholders’ equity, a
statements of cash flows, all certified by an independent certified public
accountant acceptable to Bank and analyzed in accordance with generally accepted
accounting principles; (iii) together with each delivery of financial statements
required above, the certificate of Borrower substantially in the form of Exhibit
A hereto signed by the president of Borrower stating, among other things, that
no event has occurred which constitutes an Event of Default or would constitute
an Event of Default but for the requirement that notice be given, or time elapse
or both, under any loans, notes, debentures, bonds, leases, or other obligations
of Borrower then outstanding, including, but not limited to, this Agreement
(such certificate shall publish the accounting calculations used to determine
compliance or noncompliance with Borrower’s financial obligations and financial
covenants, including those provided in this Agreement), or, if any such Event of
Default or defaults exists, specifying the nature thereof; (iv) copies of
Borrower’s annual budget within sixty (60) days following each fiscal year end;
(v) monthly investment account statements from Portfolio Manager within thirty
(30) days of each month end; and (vi) such other financial and related
information when and

 

9

--------------------------------------------------------------------------------

 

as requested by Bank regarding Borrower, the Collateral and any endorser,
guarantor or surety of any of the Liabilities of Borrower to Bank.

6.2Insurance.  Borrower shall (i) maintain insurance (written by insurance
companies acceptable to Bank) in form, amount and substance acceptable to Bank,
including, without limitation, extended multi-peril hazard, worker’s
compensation, general liability insurance and insurance upon Borrower’s
property, all facets of its businesses and, if reasonably available, all the
Collateral; (ii) furnish to Bank, upon request, a statement of the insurance
coverage; (iii) use its best efforts to protect and preserve the Collateral and
shall obtain other or additional insurance promptly, upon request of Bank, to
the extent that such insurance may be available; and (iv) cause Bank to be named
as an additional insured on all liability insurance and lender loss payee as to
all casualty insurance covering Collateral, pursuant to endorsements in form and
substance acceptable to Bank.  All insurance proceeds, payments and other
amounts paid to or received by Bank under or in connection with any and all such
policies may be retained by Bank in whole or part as additional Collateral for
the Liabilities and/or, at Bank’s option, be applied in whole or part to the
payment of such of the Liabilities as shall then be due and/or, at Bank’s
option, be held (in a remittance or other special account in which neither
Borrower nor any guarantor shall have an interest) for application to
Liabilities not yet due and be applied to such Liabilities as and when the same
shall come due, in such order as Bank may determine in its sole discretion.  All
insurance policies shall provide for a minimum of ten (10) days’ written
cancellation notice to Bank and, at Bank’s request, all such policies shall be
delivered to and held by Bank.  In the event of failure to provide and maintain
insurance required by this Agreement, Bank may, at its option, provide such
insurance and charge the costs and expenses incurred to Borrower’s Loan
Account.  Bank is hereby made attorney-in-fact for Borrower to (i) obtain,
adjust, and settle, in its sole discretion, such insurance, and (ii) endorse any
drafts or checks issued in connection with such insurance.

6.3Compliance with Laws.  Borrower does and shall at all times while any
Liabilities remain unsatisfied comply with all applicable laws, ordinances,
rules and regulations of any governmental authority or entity governing or
affecting Borrower, any of its property, the Collateral or any part thereof, and
shall immediately notify Bank of any and all actual, alleged or asserted
violations of any such laws, ordinances, rules or regulations.  Without
limitation to the generality of the foregoing, Borrower shall comply, and cause
to be complied, with all laws, governmental standards and regulations applicable
to Borrower or any Collateral in respect of occupational health and safety,
toxic and hazardous waste and substances and environmental matters.  Borrower
promptly shall notify Bank of receipt of any notice of any actual, alleged or
asserted violation of any such law, standard or regulation.  Borrower hereby
agrees to indemnify, defend and hold Bank harmless from all loss, cost, damage,
claim and expense incurred by Bank on account of Borrower’s breach of any
representation, warranty or requirement of this Section, Borrower’s failure to
perform the obligations of this Section, and/or Borrower’s or any Collateral’s
violating any applicable laws, ordinances, rules or regulations, including,
without limitation, any environmental or occupational health and safety laws or
regulations.  This indemnification shall survive the closing of the Loan,
payment of the Loan and the exercise of any right or remedy under any of the
Loan Documents.  Borrower represents that there are no pending claims or threats
of claims by private or governmental or administrative authorities relating to
environmental impairment, conditions, or regulatory requirements involving
Borrower or any Collateral.

6.4Maintenance of Existence; Maintenance of Authorizations.  Borrower shall (i)
preserve, renew and maintain in full force and effect its corporate or
organizational existence and (ii) take all reasonable action to maintain all
authorizations, approvals, rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted under the Loan Documents.

6.5Fees.  In consideration of Bank’s commitment to make advances on the Loan and
Bank’s incurring certain administrative expenses, Borrower agrees to and shall
pay to Bank on the date hereof in good and immediately available funds, a
non-refundable $25,000.00 origination fee.  Borrower further agrees to pay any
fee imposed by Bank pursuant to the Loan Documents including, but not limited to
the fees set forth in Section 11 or Section 12 herein.

6.6Notification of Defaults, Suits, Etc.  Promptly after the same shall have
become known to Borrower, Borrower shall notify Bank in writing of (i) any
default or event of default under any of the Loan

 

10

--------------------------------------------------------------------------------

 

Documents, (ii) any material change in Borrower’s financial condition and/or
prospects and/or (iii) any action, suit or proceeding at law or in equity or by
or before any governmental instrumentality or other agency which, if adversely
determined, might impair the ability of Borrower to perform its obligations
under the Loan Documents, impair the ability of Borrower to carry on its
business substantially as now conducted, or which might materially affect the
business, operations, properties, assets or condition, financial or otherwise,
of Borrower.

6.7Intentionally omitted.  

6.8Intentionally omitted.  

6.9Loan to Value.  To be tested at any time by Bank, but at least quarterly,
there shall be a maximum Loan to Value of seventy-five percent (75%) determined
by dividing the full commitment amount of the Loan on the date of testing by the
market value of the Collateral described in that certain Security Agreement.

6.10Intentionally omitted.  

6.11Deposit Account.  Borrower shall establish and maintain a deposit account
with Bank.

6.12Intentionally omitted.  

6.13Intentionally omitted.  

6.14Intentionally omitted.  

6.15Indemnification.  In the event (a) any of Borrower’s warranties or
representations shall prove to be false or misleading; (b) any Account Debtor in
judicial proceeding, shall assert against Bank or any of its officers,
employees, directors, managers or agents a claim or defense arising out of any
transaction between the Account Debtor and Borrower; or (c) Borrower or any
other person or entity shall assert against Bank or any of its officers,
employees, directors, managers or agents a claim or defense arising out of or
relating to any of the Collateral, the Liabilities or any of the Loan Documents,
Borrower agrees to indemnify and hold Bank harmless from and against any
liability, judgment, cost, attorneys’ fees or other expense whatsoever arising
therefrom.

6.16ERISA Covenants.  Borrower hereby covenants and agrees that: (i) in addition
to the prohibitions set forth in the Loan Documents, and not in limitation
thereof, Borrower shall not assign, sell, pledge, encumber, transfer,
hypothecate or otherwise dispose of its interest or rights in any of the Loan
Documents or in the Collateral, or attempt to do any of the foregoing or suffer
any of the foregoing, if such proposed action will result in a prohibited
transaction under ERISA or the Code; and (ii) Borrower shall take and cause to
be taken all necessary actions so that at all times the assets of Borrower shall
not be considered for any purpose of ERISA or Section 4975 of the Code to be
assets of a Plan.

Borrower shall indemnify and hold Bank free and harmless from and against all
loss, costs (including reasonable attorneys’ fees and expenses), taxes, damages
and expenses Bank may suffer by reason of the investigation, defense and
settlement of claims, and in obtaining any prohibited transaction exemption
under ERISA necessary in Bank’s reasonable judgment, by reason of the inaccuracy
of the foregoing representations and warranties of Borrower or a breach of the
foregoing covenants of Borrower of this Section.  The obligations of Borrower
under this Section shall survive the payment in full of the Liabilities or other
satisfaction thereof.

6.17Inspection of Records; Further Assurance.  Borrower shall at reasonable
times and from time to time allow Bank, by or through any of its officers,
managers, agents, employees, attorneys or accountants to (i) examine, inspect
and make extracts from Borrower’s books and records; (ii) analyze Borrower’s
financial statements; and (iii) inspect, review and audit the Collateral at any
time during normal business hours, without prior notice to Borrower.  Borrower
shall allow, do, make, execute and deliver all such additional and further acts,
things, deeds, assurances, agreements and instruments which Bank may require
more completely to vest in and assure to

 

11

--------------------------------------------------------------------------------

 

Bank its rights hereunder and to assure that Borrower’s Loan Account balance
does not exceed Borrower’s availability hereunder.

6.18USA Patriot Act.  The USA Patriot Act of 2001 (Public Law 107-56) and
federal regulations issued with respect thereto require all financial
institutions to obtain, verify and record certain information that identifies
individuals or business entities which open an “account” with such financial
institution.  Consequently, Bank may from time-to-time request, and Borrower
shall provide to Bank, Borrower’s name, address, tax identification number
and/or such other identification information as shall be necessary for Bank to
comply with federal law.  An “account” for this purpose may include, without
limitation, a deposit account, cash management service, a transaction or asset
account, a credit account, a loan or other extension of credit, and/or other
financial services product.

SECTION 7.Negative Covenants.

7.1Liens.  Borrower shall not create or permit the creation of any lien upon any
of the Collateral except for Permitted Liens and the security interests granted
to Bank under the Loan Documents.

7.2Intentionally omitted.

7.3Intentionally omitted.  

7.4Intentionally omitted.  

7.5Intentionally omitted.  

7.6Dissolution, Mergers, Change in Nature.  Borrower shall not (i) liquidate,
discontinue or materially reduce its normal operations; (ii) cause, allow or
suffer to occur (a) the merger or consolidation of or involving Borrower with or
into any corporation, partnership, or other entity, where Borrower is not the
continuing or surviving entity, or (b) the sale, lease, transfer or other
disposal of all or any substantial part of its assets, or any of its Accounts;
or (iii) cause, allow, or suffer to occur any change in the ownership, nature,
control, corporate structure of Borrower, or operations without the prior
written consent of Bank.

7.7Subordinated Debt.  Borrower shall not make any payment upon any Subordinated
Debt described in any subordination agreement delivered to Bank.

7.8Intentionally omitted.  

7.9Restrictions on Transfer of Collateral.  Borrower shall be permitted sell,
transfer, lease, assign, convey or otherwise dispose of the Collateral, any
portion thereof, or any interest therein (or any of the Proceeds thereof,
including, without limitation, money, checks, money orders, drafts, notes,
instruments, documents, chattel paper, Accounts, returns or repossessions),
without Bank’s prior written consent so long as the Loan to Value requirement
set forth in Section 6.9 of this Agreement is maintained.

7.10Restrictions on Pledging, Mortgaging Collateral.  Except for the Permitted
Liens, Borrower shall not pledge, mortgage, or create or suffer to exist a
security interest in any of the Collateral or any Proceeds or products thereof
in favor of any person other than Bank unless such security interest is
expressly subordinated to Bank’s security interest therein and Bank has approved
in writing the existence and status of such security interest.

7.11Material Adverse Change.  Borrower shall not suffer a material adverse
change in the condition or affairs (financial or otherwise) of Borrower which
impairs Borrower’s ability to perform its obligations under the Loan Documents.

 

12

--------------------------------------------------------------------------------

 

SECTION 8.Events of Default.

Any of the following shall constitute an “Event of Default”:

 

(a)

default in the payment or performance, when due or payable, of any of the
Liabilities of Borrower or any liability or obligation (whether now or hereafter
existing, arising or incurred, direct or indirect, conditional or unconditional)
of any endorser, guarantor, or surety for any of the Liabilities of Borrower to
Bank;

 

(b)

failure by Borrower, any guarantor or any other person or entity, as applicable,
to (i) pay or perform any act or obligation imposed hereby or by any of the
other Loan Documents, or (ii) comply with any of the terms, conditions,
warranties, covenants or requirements contained or referenced herein or in one
or more of the other Loan Documents;

 

(c)

failure of Borrower or any other person or entity, as applicable, to pay when
due (i) any tax or (ii) any premium on any (a) insurance policy assigned to
Bank, or (b) any insurance covering any Collateral;

 

(d)

if any warranty or representation contained herein shall prove false or
misleading or if Borrower or any endorser, guarantor or surety for any of the
Liabilities of Borrower to Bank made or makes any other misrepresentation to
Bank for the purpose of obtaining credit or any extension of credit;

 

(e)

failure of Borrower or any endorser, guarantor, or surety for any of the
Liabilities of Borrower to Bank to furnish financial information or to permit
the inspection of the books or records or Collateral of Borrower or of any
endorser, guarantor or surety for any of the Liabilities of Borrower to Bank;

 

(f)

issuance of an injunction or attachment against property of, the general
assignment by, judgment against or filing of a petition in bankruptcy by or
against Borrower or any endorser, guarantor or surety for any of the Liabilities
of Borrower to Bank; the filing of an application in any court for a receiver
for Borrower or any endorser, guarantor or surety for any of the Liabilities of
Borrower to Bank; any guarantor for any of the Liabilities of Borrower to Bank
ceases to be an owner or employee of the Borrower; or the death, dissolution,
incapacity or liquidation of Borrower or of any endorser, guarantor or surety
for any of the Liabilities of Borrower to Bank;

 

(g)

calling of a meeting of creditors, appointment of a committee of creditors or
liquidation agents, or offering of a composition or extension to creditors by,
for or of Borrower or by, for or of any endorser, guarantor or surety for any of
the Liabilities of Borrower to Bank;

 

(h)

bankruptcy or Insolvency of Borrower or of any of Borrower’s owners, or of any
endorser, guarantor or surety for any of the Liabilities of Borrower to Bank;

 

(i)

occurrence or continuation of any default or event of default by or attributable
to Borrower under or in connection with any mortgage, lease, security agreement,
note, bond, indenture, loan agreement or similar instrument or agreement to
which Borrower is now or may hereafter be a party or by which Borrower or any of
its property (including, without limitation, the Collateral) is now or may
hereafter be bound or affected;

 

(j)

fraud or misrepresentation by or on behalf of Borrower or any guarantor in its
transactions with Bank;

 

(k)

such a change in the condition or affairs (financial or otherwise) of Borrower
or of any endorser, guarantor or surety for any of the Liabilities of Borrower
to Bank or of the Collateral or any other

 

13

--------------------------------------------------------------------------------

 

 

source of repayment of or security for any of the Liabilities which, in the
opinion of Bank, impairs Bank’s security or increases its risk;

 

(l)

any breach or violation of or failure to abide by any warranty, covenant, term
or provision of this Agreement, the Note or any of the other Loan Documents;
Bank’s not obtaining or maintaining a first perfected security interest in any
of the Collateral;

 

(m)

the termination, cancellation or revocation of any of the Loan Documents without
Bank’s consent or the determination by Bank that any of the Loan Documents is
void, voidable or unenforceable;

 

(n)

a final judgment against Borrower remaining unpaid, unstayed or undismissed for
a period of more than five (5) days;

 

(o)

Borrower discontinuing doing business for more than five (5) consecutive
calendar days during any year for any reason;

 

(p)

failure of Borrower to timely submit the financial statements and any applicable
additional documentation as required by Section 6.1 of this Agreement, which
failure continues for fifteen (15) days or more following Borrower’s receipt of
Bank’s notice regarding the same; or

 

(q)

any default or event of default under the Note or any of the other Loan
Documents.

In addition, the occurrence of an Event of Default under the Loan shall
constitute a default under all of the other Liabilities.

SECTION 9.Remedies; Power to Sell or Collect Collateral. In addition to and
without limiting any other rights and remedies of Bank in the Loan Documents,
Bank shall have the following remedies:

9.1Remedies.  If any Event of Default occurs, Bank may take any or all of the
following actions:

 

(a)

declare the obligation of Bank to make advances hereunder or otherwise provide
credit to Borrower to be terminated;

 

(b)

declare any or all of the obligations, indebtedness and liabilities of Borrower
to Bank, including, without limitation, the Liabilities, to be, at the option of
Bank and notwithstanding any time or credit allowed by any of the Loan Documents
or any other document, agreement or instrument evidencing any of the
Liabilities, immediately due and payable without declaration, notice or demand;
and

 

(c)

exercise all rights and remedies available to Bank under the Loan Documents or
applicable laws, including but not limited to the following:

 

(1)

the remedies of a secured party under the Uniform Commercial Code of Alabama
(regardless of whether the Uniform Commercial Code has been enacted in the
jurisdiction where rights or remedies are asserted), including, without
limitation, the right to take possession and dispose of the Collateral, and for
that purpose Bank may, so far as Borrower can give authority therefor, enter
upon any premises on which the Collateral may be situated and remove the same
therefrom or take possession of same and/or store the same on such premises for
a reasonable time pending disposition under the terms of this Agreement or
applicable law.  Bank may require Borrower to assemble the Collateral and make
it available to Bank at a place designated by Bank which is reasonably
convenient to both parties.

 

(2)

Unless the Collateral is perishable or is of a type customarily sold on a
recognized market, Bank shall give to Borrower at least ten (10) days prior
written notice of the time and place

 

14

--------------------------------------------------------------------------------

 

 

of any public sale of Collateral or of the time after which any private sale or
any other intended disposition is to be made.  Any notice to Borrower of sale,
disposition or other intended action by Bank, required by law to be given to
Borrower, sent to Borrower at the address of Borrower shown on the first page of
this Agreement or at such other address of Borrower as may from time to time be
shown on Bank’s records, at least ten (10) days prior to such action, shall
constitute reasonable notice to Borrower.

 

(3)

Bank may, at any time, in its discretion, transfer any securities or other
property constituting Collateral into its own name or that of its nominee and
receive the income therefrom and hold the same as security for the Liabilities
or apply it on principal, interest, charges or expenses due on Liabilities in
any manner deemed appropriate by Bank.

 

(4)

Bank may demand, collect, receipt for, settle, compromise, adjust, sue for,
foreclose or realize upon Collateral as Bank may determine, whether or not
Liabilities or Collateral are then due.

 

(5)

Bank may receive, open and dispose of mail addressed to Borrower and sign and
endorse notes, checks, drafts, money orders, certificates and documents of title
and related forms or other evidences of payment, shipment or storage or any form
of Collateral on behalf of and in the name of Borrower as Borrower’s
attorney-in-fact for such purpose.

 

(6)

Bank may apply Collateral and the Proceeds from any Collateral against the
Liabilities secured hereby in any manner deemed appropriate by Bank.

 

(7)

Bank may resort to any security given by this Agreement or to any other security
now existing or hereafter given to secure the payment of Borrower’s Liabilities,
in whole or in part, and in such portions and in such order as may seem best to
Bank in its sole discretion, and any such action shall not in any way be
considered as a waiver of any of the rights, benefits, or security interests
evidenced by this Agreement or any of the other Loan Documents.

 

(8)

Bank may, at all times, proceed directly against Borrower to enforce payment of
Borrower’s Liabilities and shall not be required first to enforce its rights in
the Collateral or any other security granted to it;

provided, however, that upon the occurrence or commencement of an action
described in any of subsections 8 (f), (g), or (h) above, all of the Liabilities
shall become automatically due and payable without declaration, notice or demand
by Bank to or upon Borrower and any commitment to make advances hereunder or
otherwise extend credit to Borrower pursuant to this Agreement shall
automatically terminate; provided, further, that, if Bank shall continue to make
advances hereunder or otherwise extend credit to Borrower pursuant to this
Agreement after an automatic termination of the Bank’s obligation to make
advances hereunder by reason of the commencement of an action described in any
of subsections 8 (f), (g) or (h) above, Borrower acknowledges and agrees that
such advances and other credit shall nevertheless be governed by this Agreement
and enforceable against and recoverable from Borrower as if such action had
never been instituted.

The enumeration of the foregoing rights is not intended to be exhaustive, and
the exercise of any right shall not preclude the exercise of any other rights,
all of which shall be cumulative.  All rights and remedies of Bank with respect
to Liabilities or Collateral, whether evidenced hereby, by any of the other Loan
Documents or by any other instrument or paper, shall be cumulative and may be
exercised singularly or concurrently.

SECTION 10.Set Off.

Bank and any participant and any holder of all or any part of the Liabilities
are given hereby as additional security for all Liabilities a continuing lien
and security interest in and upon any and all moneys, securities and other
property of

 

15

--------------------------------------------------------------------------------

 

Borrower and the Proceeds thereof, now or hereafter held or received by or in
transit to Bank (or such participant or holder) from or for Borrower, whether
for safekeeping, custody, pledge, transmission, collection or otherwise, and
also upon any and all deposit balances (general or special) and credits of
Borrower with, and any and all claims of Borrower against Bank (or such
participant or holder) at any time existing, and upon the occurrence of an Event
of Default hereunder, Bank (or such participant or holder) may apply or set off
the same against the Liabilities secured hereby or by any of the other Loan
Documents in any manner deemed appropriate by Bank (or such participant or
holder).  Borrower agrees that any other person or entity purchasing a
participation from Bank may exercise all its rights of payment (including the
right of set-off) with respect to such participation as fully as if such person
or entity were the direct creditor of Borrower in the amount of such
participation.

SECTION 11.Waivers.

Borrower waives demand, presentment, protest, notice of protest, notice of
intent to accelerate, notice of acceleration, notice of acceptance of this
Agreement, and notice of advances and loans made, credit extended, Collateral
received or delivered or other action taken in reliance hereon and all other
demands and notices of any description.  With respect both to the Liabilities
and Collateral, Borrower assents to any extension or postponement of the time of
payment or any other indulgence, to any substitution, exchange or release of any
or all of the Collateral, to the addition or release of any party or person
primarily or secondarily liable, to the acceptance of partial payments thereon
and the settlement, compromising or adjusting of any thereof, all in such manner
and at such time or times as Bank may deem advisable.  Bank shall have no duty
as to the collection or protection of any or all of the Collateral or any income
therefrom, nor as to the preservation of any rights against prior parties, nor
as to the preservation of any rights pertaining thereto beyond the safe custody
of Collateral in its possession.  Bank may exercise its rights with respect to
Collateral without resorting or regard to other Collateral or sources of
reimbursement for the Liabilities.  Bank shall not be deemed to have waived any
of its rights upon or under any of the Liabilities or Collateral unless such
waiver be in writing and signed by Bank.  No course of dealing and no delay or
omission on the part of Bank in exercising any right shall operate as a waiver
of such right or any other right.  A waiver on any one occasion shall not be
construed as a bar to or waiver of any right on any future occasion.  Bank
reserves the right to assess and collect a fee in connection with any agreement
by Bank to waive the violation of any covenant contained in the Loan Documents
or to waive or forego its rights and remedies upon the occurrence of an Event of
Default.  This section shall not in any respect obligate Bank to waive the
violation of any covenant or to forego its rights and remedies upon the
occurrence of an Event of Default, which Bank may or may not do in its sole
discretion.  As against the obligations secured hereby, Borrower hereby
expressly waives all claims and all rights to claim any exemptions, both as to
personal and real property, allowed or allowable under the Constitution or laws
of the United States, the State of Alabama or any other jurisdiction.

SECTION 12.Expenses; Proceeds of Collateral.

Irrespective of whether the proceeds of the Loan are disbursed, Borrower shall
pay all fees and expenses, including, without limitation, legal fees and
expenses, filing fees, insurance premiums and expenses, appraisal fees,
recording costs and taxes (except taxes measured by Bank’s income) incurred by
Bank or Borrower from time to time in connection with the preparation and
closing, filing, administration, amendment and modification of the Loan and the
Loan Documents and those documents and instruments associated with the
perfection and creation of the security interests and other rights granted
pursuant hereto or pursuant to any of the other Loan Documents and Bank’s
selling, negotiating, documenting and/or enforcing participations in the Loan
and the Loan Documents.  Borrower shall pay to Bank on demand any and all such
fees and expenses incurred or paid by Bank, together with any and all fees,
expenses and costs (a) of collection or (b) otherwise incurred or paid by Bank
in protecting, enforcing or realizing its rights upon or with respect to any of
the Liabilities, the Loan Documents or the Collateral (including, without
limitation, reasonable counsel fees, including, without limitation, those
incurred in connection with any appeal or any bankruptcy proceedings).  After
deducting all of said fees and expenses, the residue of any proceeds of
collection or sale of Liabilities or Collateral shall be applied to the
Liabilities and interest, charges and expenses constituting or related to the
Liabilities in such order of preference as Bank may determine, proper allowance
for Liabilities not then due being made, and, to the extent allowed by law,
without limiting any of Borrower’s or any guarantor’s obligations or any of
Bank’s rights under the Loan Documents, Borrower and guarantors shall remain
liable for any deficiency.  Borrower hereby authorizes Bank to debit such and
all other taxes, charges and expenses provided for in this Agreement to
Borrower’s Loan Account.  

 

16

--------------------------------------------------------------------------------

 

SECTION 13.Continuing Agreement.

This Agreement shall be a continuing agreement in every respect.  It is
expressly agreed that this Agreement shall survive the maturity or termination
of the Loan in all respects necessary for Bank to exercise its rights and
remedies hereunder and with respect to the Collateral.  The maturity or
termination of the Loan shall in no way affect any transactions entered into or
rights created or obligations incurred prior to such maturity or termination;
rather, such rights and obligations shall be fully operative until the same are
fully disposed of, concluded and/or liquidated.  Without limitation to the
generality of the foregoing, such maturity or termination shall not release nor
diminish any of (i) Borrower’s obligations and agreements, or (ii) Bank’s rights
and remedies arising hereunder or in connection herewith until full and final
payment and performance of all of the Liabilities.  All representations and
warranties of Borrower herein, and all covenants and agreements of Borrower
herein, in the other Loan Documents, or in any other document delivered
hereunder or in connection herewith, shall survive the execution of this
Agreement and shall be deemed continuing representations, warranties, covenants
and agreements.

SECTION 14.General.

14.1Notice.  Any demand upon or notice to Borrower that Bank may give shall be
effective (i) upon delivery if such notice is given personally, or (ii) upon the
third day following the date of dispatch if deposited in the mails, addressed to
Borrower at the address noted on the first page of this Agreement or, if
Borrower has notified Bank in writing of a change of address, to Borrower’s last
address so notified, or (iii) upon receipt if by facsimile or telecopy.  Demands
or notices addressed to Borrower’s address at which Bank customarily
communicates with Borrower shall also be effective.  All notices provided to
Bank by Borrower under or related to any of the Loan Documents, the Liabilities
or the Collateral, including, without limitation, under any one or more of
Section 9A-208, 9A-209, 9A-210, 9A-513 or 9A-616 of the Alabama Uniform
Commercial Code, shall be sent to the address of Bank noted on the first page of
this Agreement, Attention: ________________________, with a copy to
______________________; no notice sent to Bank shall be effective until received
by Bank

14.2Transfer of Liabilities.  This Agreement and each of the other Loan
Documents are binding upon Borrower, its successors and assigns, and inure to
the benefit of Bank, its successors and assigns.  If at any time or times by
assignment or otherwise Bank transfers any of the Liabilities (either separately
or together with the Collateral therefor), such transfer shall carry with it
Bank’s powers and rights under this Agreement and the other Loan Documents with
respect to the Liabilities and/or Collateral transferred, and the transferee
shall become vested with said powers and rights whether or not they are
specifically referred to in the transfer.  If and to the extent Bank retains any
of the Liabilities or Collateral, Bank will continue to have the rights and
powers herein set forth with respect thereto.  Borrower may not assign or
delegate any of its rights or obligations under the Loan, this Agreement or any
of the other Loan Documents.

14.3Jurisdiction and Venue. THE NOTE, THIS AGREEMENT AND ALL OF THE OTHER LOAN
DOCUMENTS, AND ALL RIGHTS AND OBLIGATIONS HEREUNDER AND THEREUNDER, INCLUDING
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF ALABAMA, EXCEPT
THAT ANY CONFLICT OF LAWS RULE OF SUCH JURISDICTION THAT WOULD REQUIRE REFERENCE
TO THE LAWS OF SOME OTHER JURISDICTION SHALL BE DISREGARDED.  ANY SUITS, CLAIMS
OR CAUSES OF ACTION ARISING DIRECTLY OR INDIRECTLY FROM THIS AGREEMENT, THE
NOTE, THE OTHER LOAN DOCUMENTS OR ANY OTHER AGREEMENTS OR INSTRUMENTS BETWEEN
BANK AND BORROWER RELATING TO SUCH DOCUMENTS MAY BE BROUGHT IN A COURT OF
APPROPRIATE JURISDICTION IN JEFFERSON COUNTY, ALABAMA AND OBJECTIONS TO VENUE
AND PERSONAL JURISDICTION IN SUCH FORUM ARE HEREBY EXPRESSLY WAIVED.  THIS
AGREEMENT HAS BEEN NEGOTIATED AND IS BEING EXECUTED AND DELIVERED IN THE STATE
OF ALABAMA, OR IF EXECUTED BY BORROWER ELSEWHERE, SHALL BECOME EFFECTIVE UPON
BANK’S RECEIPT AND ACCEPTANCE OF THE EXECUTED ORIGINAL OF THIS AGREEMENT IN THE
STATE OF ALABAMA; PROVIDED, HOWEVER, THAT BANK SHALL HAVE NO OBLIGATION TO

 

17

--------------------------------------------------------------------------------

 

GIVE, NOR SHALL BORROWER BE ENTITLED TO RECEIVE ANY NOTICE OF SUCH RECEIPT AND
ACCEPTANCE FOR THIS AGREEMENT TO BECOME A BINDING OBLIGATION OF BORROWER.  IT IS
INTENDED, AND BORROWER AND BANK SPECIFICALLY AGREE, THAT THE LAWS OF THE STATE
OF ALABAMA GOVERNING INTEREST SHALL APPLY TO THIS TRANSACTION.  BORROWER HEREBY
ACKNOWLEDGES THAT (I) THE NEGOTIATION, EXECUTION, AND DELIVERY OF THE LOAN
DOCUMENTS CONSTITUTE THE TRANSACTION OF BUSINESS WITHIN THE STATE OF ALABAMA,
(II) ANY CAUSE OF ACTION ARISING UNDER ANY OF SAID LOAN DOCUMENTS WILL BE A
CAUSE OF ACTION ARISING FROM SUCH TRANSACTION OF BUSINESS, AND (III) BORROWER
UNDERSTANDS, ANTICIPATES, AND FORESEES THAT ANY ACTION FOR ENFORCEMENT OF
PAYMENT OF THE LOAN OR THE LOAN DOCUMENTS MAY BE BROUGHT AGAINST IT IN THE STATE
OF ALABAMA.  TO THE EXTENT ALLOWED BY LAW, BORROWER HEREBY SUBMITS TO
JURISDICTION IN THE STATE OF ALABAMA FOR ANY ACTION OR CAUSE OF ACTION ARISING
OUT OF OR IN CONNECTION WITH THE LOAN OR THE LOAN DOCUMENTS AND WAIVES ANY AND
ALL RIGHTS UNDER THE LAWS OF ANY STATE OR JURISDICTION TO OBJECT TO JURISDICTION
OR VENUE WITHIN JEFFERSON COUNTY, ALABAMA; NOTWITHSTANDING THE FOREGOING,
NOTHING CONTAINED IN THIS PARAGRAPH SHALL PREVENT BANK FROM BRINGING ANY ACTION
OR EXERCISING ANY RIGHTS AGAINST BORROWER, ANY GUARANTOR, ANY SECURITY FOR THE
LOAN OR ANY OF BORROWER’S OR ANY GUARANTOR’S PROPERTIES IN ANY OTHER COUNTY,
STATE, OR JURISDICTION.  INITIATING SUCH ACTION OR PROCEEDING OR TAKING ANY SUCH
ACTION IN ANY OTHER STATE OR JURISDICTION SHALL IN NO EVENT CONSTITUTE A WAIVER
BY BANK OF ANY OF THE FOREGOING.

14.4No Partnership.  Nothing contained herein, or in any of the documents
contemplated hereby, shall be deemed to render Bank on the one hand, and
Borrower on the other hand, partners or venturers for any purpose.

14.5Seal.  This Agreement is intended to take effect as a sealed instrument.

14.6Construction of Documents.  In the event of actual conflict in the terms and
provisions of this Agreement and any of the other Loan Documents or any other
document, instrument or agreement executed in connection with this Agreement or
described or referred to in this Agreement, the terms and provisions most
favorable to Bank shall control.  This Agreement and each of the other Loan
Documents shall be deemed to be drafted by all parties hereto and shall not be
construed against any party hereto.  The table of contents hereto and the
headings of the sections, paragraphs and subdivisions of this Agreement are for
convenience of reference only, are not to be considered a part hereof, and shall
not limit or otherwise affect any of the terms hereof.

14.7No Modification.  No modification, consent, amendment or waiver of any
provision of this Agreement or any of the other Loan Documents, nor consent to
any departure by Borrower therefrom, shall be effective unless the same shall be
in writing and signed by Bank, and then shall be effective only in the specific
instance and for the purpose for which given.

14.8Severability.  In the event any one or more of the terms or provisions
contained in this Agreement, in any of the other Loan Documents or in any other
instrument or agreement referred to herein or executed in connection with or as
security for the Liabilities, or any application thereof to any person or
circumstances, shall be declared prohibited, illegal, invalid or unenforceable
to any extent in any jurisdiction, as determined by a court of competent
jurisdiction, such term or provision, in that jurisdiction, shall be ineffective
only to the extent of such prohibition, illegality, invalidity or
unenforceability, or as applied to such persons or circumstances, without
invalidating or rendering unenforceable the remaining terms or provisions hereof
or thereof or affecting the validity or enforceability of such term or provision
in any other jurisdiction or as to other persons or circumstances in such
jurisdiction, unless such would effect a substantial deviation from the general
intent and purpose of the parties, make a significant change in the economic
effect of the transactions contemplated herein on Bank, or impair the validity
or perfection of Bank’s security interest in any Collateral or the validity of
any guaranty or other security

 

18

--------------------------------------------------------------------------------

 

for the Liabilities, in which event a substitute provision shall be supplied by
the court in order to provide Bank with the benefits intended by such invalid
term or provision.

14.9Disclosure to Participants.  Borrower hereby expressly acknowledges and
agrees that Bank may share with and disclose to any participant and any of
Borrower’s other creditors information regarding Borrower, the Liabilities and
the Collateral as and when Bank determines is necessary or convenient to
establish and confirm to Bank’s and any participant’s and any other creditor’s
satisfaction Bank’s rights against Borrower and rights and priority in the
Collateral.

14.10Waiver of Trial by Jury.  BANK AND BORROWER HEREBY KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, WAIVE ANY RIGHTS
THEY MAY HAVE TO TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT, THE LOAN, THE
LIABILITIES, ALL OTHER DOCUMENTS GIVEN TO EVIDENCE OR SECURE THE LOAN AND/OR THE
LIABILITIES, OR ANY COURSE OF CONDUCT, COURSE OF DEALING OR STATEMENTS RELATED
THERETO (WHETHER VERBAL OR WRITTEN).

14.11Electronic Signatures. Delivery of an executed counterpart of a signature
page of this Agreement by telecopy, emailed .pdf or any other electronic means
that reproduces an image of the actual executed signature page or otherwise
includes an electronic or digital signature shall be effective as delivery of a
manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby or thereby shall be deemed to include electronic signatures,
deliveries or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature, physical delivery thereof or the use of a paper-based recordkeeping
system, as the case may be, to the extent and as provided for in any applicable
law, including the Federal Electronic Signatures in Global and National Commerce
Act, the New York State Electronic Signatures and Records Act or any other
similar state laws consisting of or based on the Uniform Electronic Transactions
Act.

[Signatures appear on following page.]

 

 

 

19

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT]

IN WITNESS WHEREOF, the parties hereto have hereunder set their hands and seals
on this 4th day of November, 2020.  

 

 

BORROWER:

 

 

 

ADTRAN, INC., a Delaware corporation

 

 

 

By:

/s/ Michael Foliano

[SEAL]

 

Printed Name:

Michael Foliano

 

 

Title:

CFO

 

 

 

STATE OF

Alabama

 

COUNTY OF

Madison

 

 

I,    Ashley Jackson   , a notary public in and for said county in said state,
hereby certify that     Michael Foliano   , whose name as CFO of ADTRAN, INC., a
Delaware corporation, is signed to the foregoing instrument and who is known to
me, acknowledged before me on this day that, being informed of the contents of
such instrument, __he, as such officer and with full authority, executed the
same voluntarily for and as the act of said corporation.

 

Given under my hand and official seal this     2nd     day of    November    ,
2020.

 

 

 

/s/ Ashley Michelle Jackson

 

 

 

Notary Public

 

 

[NOTARIAL SEAL]

 

 

 

 

 

 

My Commission Expires:

4/23/23

 

 

 

 

 

[Signatures continue on following page.]

 

 

 

--------------------------------------------------------------------------------

 

[SIGNATURE PAGE TO REVOLVING CREDIT AND SECURITY AGREEMENT (continued)]

 

 

 

BANK:

 

 

 

CADENCE BANK, N.A.

 

 

 

By:

/s/ Brian Heslop

[SEAL]

 

Printed Name:

Brian Heslop

 

 

Title:

EVP

 

 

 

STATE OF

Alabama

 

COUNTY OF

Jefferson

 

 

I,    Jennifer Uhlich Miller   , a notary public in and for said county in said
state, hereby certify that   Brian Heslop,       whose name as     EVP     of
CADENCE BANK, N.A., an Alabama banking corporation, is signed to the foregoing
instrument and who is known to me, acknowledged before me on this day that,
being informed of the contents of such instrument, __he, as such officer and
with full authority, executed the same voluntarily for and as the act of said
corporation.

 

Given under my hand and official seal this   28   day of    October     , 2020.

 

 

 

/s/ Jennifer Uhlich Miller

 

 

 

Notary Public

 

 

[NOTARIAL SEAL]

 

 

 

 

 

 

My Commission Expires:

May 16, 2024

 

 

 

 

 

[End of signatures.]

 

--------------------------------------------------------------------------------

 

SCHEDULE 3.8

LOCATION OF COLLATERAL

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

CERTIFICATE

Reference is made to that certain Revolving Credit and Security Agreement (the
“Agreement”) executed by ADTRAN, INC., a Delaware corporation (“Borrower”) in
favor of CADENCE BANK, N.A. (“Bank”), on or about November 4, 2020.  Capitalized
terms used but not defined herein shall have the meaning attributed to the same
in the Agreement.  Borrower hereby represents, warrants and covenants to and in
favor of Bank as follows:

 

(1)no default or event of default (or any event that would constitute an event
of default but for the requirement that notice be given or time elapse or both)
has occurred or is continuing under the Agreement or any of the other Loan
Documents or under any other loans, notes, debentures, bonds, leases or other
obligations of Borrower now outstanding;

(2)all representations, warranties and covenants contained in the Agreement and
the other Loan Documents are expressly reaffirmed and restated as of the date
hereof;

(3)neither Borrower nor, to the best of Borrower's knowledge, any other party
has any matured or unmatured claim, offset or cause of action against Bank or
its officers, agents or affiliates arising under or in connection with the Loan
Documents or the Liabilities;

(4)all financial statements, reports and other documents delivered to Bank on or
before the date hereof under or in connection with the Loan Documents are, as of
the relevant date, complete and accurate and may be relied upon by Bank; and

(5)Borrower has not exceeded the Loan to Value requirement set forth in Section
6.9 of the Agreement as evidenced by the calculations shown in Exhibit “A”
attached hereto and incorporated herein.

 

 

BORROWER:

 

 

 

ADTRAN, INC., a Delaware corporation

 

 

 

By:

/s/ Michael Foliano

[SEAL]

 

Printed Name:

Michael Foliano

 

 

Title:

CFO

 

 

Date:

November 4, 2020

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “A”

TO COMPLIANCE CERTIFICATE

 

Loan to Value Calculations

 

A.

Loan Amount

$10,000,000.00

B.

Market Value of Collateral as of the date of this Compliance Certificate

$33,856,363.69

C.

Loan to Value (A divided by B)

29.54%

 

 

 

 

 